DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 8-13, 15 and 17-22 are allowed.
Regarding 101 rejection, based on the amendments “wherein the alerting alerts a user via a notification on a user device, and wherein a user profile on the user device toggles alert settings for privacy” and previous limitation “alerting the user of a policy violation by running a rule-based inference model with an is-a hierarchy to predict that a portion of the policy activity is violated by a future action with the object of the transaction by the user based on navigating the is-a hierarchy to compare the natural language representation of the transaction with the natural language of the policy to alert of the policy violation…”, in combination with the rest of the claim now shows improvement to  how the computer operates and recognize a policy violation and alert the operator, which is an improvement to the technology. Therefore, the claim is patent eligible. 

Regarding double patent rejection, the rejection is reviewed based on new limitations and the claim as a whole, and therefore, the double patenting rejection has been withdrawn. 

Regarding 103 rejection, In view of amended claims and further search, claims 1-4, 6, 8-13, 15, 17-22 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious to the combined limitation of claims 1, 10 and 18. 
Below are the closest cited references, other than the arts cited in the previous office actions, each of which disclose various aspects of the claimed invention:
Philip et al. (“Credit card fraud detection based on behavior mining”, Vol.1 (2012), 7-12): teaches a unsupervised method to dynamically profile behavior pattern of customer Then the incoming transactions are compared against the user profile to indicate the anomalies, based on which the corresponding warnings are outputted. A FP tree based pattern matching algorithm is used to evaluate how unusual the new transactions are, and an alert accumulating algorithm is used to lower the false alarm and to detect a set of fraudulent transactions with low suspicious values.
Gil et al. (US 8,055,527 B1): teaches policy based automation for a supply chain. Identifying a business context for the supply chain; identifying a set of business policy rules for the business context, the set of business policy rules governing the relationship between two or more entities involved in the supply chain; creating at least one use-case description from the set of business policy rules; creating a plurality of executable code modules corresponding to the use-case description; specifying a plurality of name/value pair for modeling the set of business policy rules.

However, none of the prior art references of record—alone or in combination—disclose or suggest the combined features recited in the independent claims 1, 10 and 18.
As dependent claims 1-4, 6, 8-13, 15, 17-22 depend from an allowable base claims, they at least allowable for the same reasons as noted above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAD KASSIM/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129